UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-4608



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


GEORGE SAMUEL ESTEP,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
99-556)


Submitted:   October 9, 2002                 Decided:   October 21, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Beth M. Farber, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Thomas
M. DiBiagio, United States Attorney, Mythili Raman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Samuel Estep appeals the ten year term of imprisonment

imposed by the district court following his guilty plea to a single

count of conspiracy to distribute and possess with intent to

distribute cocaine and cocaine base in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A) & 846 (2000).      The Government has moved to

dismiss the appeal based upon Estep’s waiver of his right to

appeal. Our review of the record discloses that Estep knowingly and

voluntarily waived his statutory right to appeal by the terms of

his plea agreement.   See United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992). This waiver precludes our review of his claim that

the district court erred in finding that he was responsible for in

excess of fifty grams of crack cocaine and sentencing him under

§ 841(b)(1)(A).    See United States v. Brown, 232 F.3d 399, 402-03

(4th Cir. 2000).   Accordingly, we dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2